FARIS, J.
(dissenting). — I dissent from the learned ajority opinion filed in this case in Division Two and *623now np for approval here, for the reasons which I set forth below herein.
Bnt two grounds of reversal are relied on. One of these (and the only one discussed in the majority opinion) is bottomed upon the failure of the learned court nisi to instruct 'on self-defense. The other one, while not discussed in the majority opinion, is again urged upon our consideration, both in the brief and in argument, and is bottomed upon the alleged erroneous giving of the conventional instruction upon the weight to be given by the jury to the testimony of defendant and his wife. I do not think that under the facts and circumstances of this case either one of these alleged grounds constitutes reversible error. My reasons for these views are these:
In the first place I do not concede that there is any sufficient foundation of fact in the testimony of defendant upon which to bottom an instruction on self-defense. Unless such instruction can be bottomed upon something the defendant said, then it confessedly can find no basis elsewhere in this record; all other testimony and the physical facts themselves contradict utterly any theory of self-defense. The facts showing whatever of self-defense there is in this case are stated with substantial accuracy in the majority opinion and I need not cumber these present views with another recital of them. Manifestly they are not sufficient on which to base an instruction for self-defense. This much I submit upon the facts. But even if it be conceded for argument’s sake, that the testimony which the defendant gave does entitle him to an instruction on self-defense, the failure to give such an instruction would not constitute reversible error in this case for two reasons, both of which are buttressed both by reason and authority.
The first well-settled rule which we must abolish is, that where the physical facts conclusively show (as I submit they do here) that the testimony of the defendant is wholly incredible, the trial court is not required to stultify’ itself by instructing upon such testimony, and therefore the failure of the court to do so will not constitute reversible error. The following cases uniformly *624ruled by us through many years without change or shadow of turning, so hold: State v. Anderson, 89 Mo. l. c. 332; State v. Gilmore, 95 Mo. l. c. 565; State v. Tabor, 95 Mo. 585; State v. Bryant, 102 Mo. 24; State v. Turlington, 102 Mo. l. c. 663; State v. Talmage, 107 Mo. 571; State v. Nelson, 118 Mo. l. c. 127; State v. Brown, 119 Mo. l. c. 538; State v. Vaughan, 200 Mo. l. c. 22; State v. Hollowav, 161 Mo. l. c. 144; State v. Tucker, 232 Mo. l. c. 18.
As appositely as if he had been writing an opinion upon the identical facts of the instant case, Sherwood,, J. , said in the case of State v. Holloway, supra, at page 144, this:
“But it is insisted that the fourth instruction given at the State’s instance, is incorrect as regards the doctrine of self-defense. This may be true, and yet that furnishes defendant no legitimate ground of censure upon that instruction for the palpable reason that there was no self-defense in this case; and the physical facts in the ease as well as the evidence show deceased was shot in the back as he was attempting to escape from the murderous aim of his adversary, and they show also that defendant was not cut on the hand or on the face, as he pretends he was. The shot in the back of a fleeing adversary, shows the true animus of defendant in doing the fatal act; shows it was not prompted by self-defense. Neither courts nor juries should stultify themselves by believing physical impossibilities. No amount of perjured testimony can break down the fact that deceased was shot almost squarely in the back. This could not have occurred if Watts was advancing on defendant all the time, as defendant swears he was.”
Again the same learned jurist said upon this point in the case of State v. Pollard, 139 Mo. l. c. 228: “Heretofore we have said, and we have frequently repeated the observation, that neither courts nor juries are required to yield credence to the statements of a witness who, to save himself from justly merited punishment, challenges the array of all the physical facts in the case, and then *625boldly invokes instructions based upon suclx simulated evidence.”
Likewise the same rule is invoked in civil cases [Huss v. Bakery Co., 210 Mo. l. c. 69; Baker v. Railroad, 122 Mo. l. c. 593; Payne v. Railroad, 136 Mo. l. c. 584.] But I must pass on.
The other rule and the holding which we must likewise overrule, is that where evidence of a thing rests solely in the mental attitude of the defendant, that attitude, as shown by defendant’s expressed intent disclosed by him in his sworn testimony, may be deemed to be true; to the extent, at least that he will not be heard to bottom error on the act of the trial court in instructing along the line of his sworn intent, or in failing to instruct contradictory to that solemnly expressed intent. [State v. Curtis, 70 Mo. 594; State v. Reed, 137 Mo. l. c. 138; State v. Shuster, 183 S. W. 296.] In the Reed case, supra, Burgess, J., speaking unanimously for Division Two, said:
“According to defendant’s own statement, he did not fire the fatal shot in order to prevent the commission of a felonious assault upon Cross, but fired it to prevent a felonious assault upon his brother, and fired the two following shots in self-defense. No one knew defendant’s purpose in shooting Winn so well as he did himself, and he was not entitled to an instruction utterly inconsistent with his own evidence, as to that purpose.”
So, for these two reasons, in addition to the impassable one, that there is nowhere in the record any sufficient testimony on which to base an instruction for self-defense, I think the court’s action in refusing to instruct was fully warranted and that in order to hold otherwise both lines of cases above mentioned must be overruled. If the above cases are to be overruled it ought to be done frankly and specifically, so that the Bench and Bar may know that we are overruling them.
II. Upon the point of the instruction given by the court nisi upon the weight and credibility to be accorded by the triers of fact to the testimony of defendant and *626his wife, I likewise think there was no reversible error. This point was strenuously urged upon our attention both in the argument In Banc and in the brief of appellant, though passed in the opinion of our learned brother Revelle stib silentio, being upon the facts in the instant case, in his view, unnecessary.' My position that there is no error in the giving of this instruction is bottomed on two reasons, which-1 discuss briefly. One is that the point is not properly raised in the' motion for a new trial. The other is that we have, since 1878, uniformly held, that such an instruction is not error. Let us look to these two points in their order.
Attending to the first one thereof, to-wit, the lack of sufficient assignment of error in the motion for a new trial, we note that the only assignment of error in the whole of defendant’s said motion which even squints at such a raising of this question, reads thus: “Because the court gave the jury illegal and improper instructions over defendant’s objections.” This, I submit, is not a sufficient assignment of’ error in a criminal case. [State v. Gifford, 186 S. W. 1058; State v. Taylor, 183 S. W. l. c. 301; State v. Levy, 262 Mo. l. c. 190; State v. Sykes, 248 Mo. l. c. 712; State v. Dockery, 243 Mo. 592; State v. Wellman, 253 Mo. l. c. 316; State v. Chissell, 245 Mo. l. c. 554; State v. Horton, 247 Mo. l. c. 663.] Regardless of the rule in a civil case, which as to this practice is governed by a different statute (Of. Secs. 5285 and 2022, R. S. 1909), this assignment lacks sufficiency in a criminal case (Sec. 5285, R. S. 1909); because (in addition to the provisions of the statute last supra, which requires to be “set forth the grounds or causes” for a new trial) we are required by statute to seek out error from the record whether there be joinder in error or not, and whether, there be a brief on file for defendant or not (Sec. 5312;, R. S. 1909); indeed, we are required by this solemn statute' to seek out error of our own volition, through lengthy folios of a mere written or typewritten transcript, and without the aid even of a printed record. I do not consider this assignment sufficient even in civil practice, even though we require in that practice in this court, as a *627condition precedent to review, that the appellant in his brief put his finger on and specifically assign the error he wants us to review. If he does not do this we refuse to review the alleged error at all. [Vahldick v. Vahldick, 264 Mo. 529; Bank v. Hutton, 224 Mo. l. c. 53; Sullivan v. Holbrook, 211 Mo. 99; Maplegreen Co. v. Trust Co., 237 Mo. 350.]
That we have upon the instant appeal finally got defendant to point out for us the instruction to which he objects, does not help matters, for we may have no such adventitious aid in- the very next case we are required to review; and it goes without saying, if the rule applies in a criminal case which is briefed, it likewise applies in a criminal case which is not briefed. The result would be that the wholly unnecessary burden of microscopically examining each and every instruction given by the trial court would he put upon this court in every criminal appeal, whether there he a joinder in error or not, and whether there he a brief filed or not.
In a civil case, as forecast above, there is afforded by the strict rule which requires an assignment of error, full protection against this sort of useless assault upon the limited time of this court. [Vahldick v. Vahldick, supra; Bank v. Hutton, supra; Sullivan v. Holbrook, supra.] In a criminal case no such protection by a rule is possible on account of the statute above cited. But even if specific assignments of error in a civil case were not compelled by our rules and our rulings, the motion for a new trial in this case would not be a sufficient assignment in a civil case to require at our hands a review of the instruction attacked. The assignment of error in the late but much disputed case of "Wampler v. Railroad, ante, p. 464, did not upon the facts therein up for ruling warrant our goiug to so great a length as we must go in this case in order to bottom a review upon the assignment of error herein. In the Wampler case, the assignment of error in the motion for a new trial substantially averred that “the instructions and each of them given for and on behalf of plaintiff were erroneous.” This of course was sufficient and was just as specific as if it had *628been therein averred that “instructions numbered 1, 4, 7 and 11, given by the court on behalf of plaintiff, are and each of them is erroneous.” No one giving heed to the age-old rulings of this court, will contend that the assignment last above is not sufficient on "authority. More than this ought not to be required touching an error bottomed on, an instruction. But so much substantially ought to be required, if for no other reason than that of expediting measurably the practice in the appellate courts.
Four days are allowed within which to file a motion for a new trial/' Almost ány lawyer ought to be able to find out in four days which particular numbered instruction, or instructions given adversely to his side by the court nisi, are erroneous.' Apposite to this very point and others akin thereto by analogy, the writer said in a late criminal ease, this:
“But we are precluded from examining this point in this case for the reason that defendant’s sole assignment of error in his motion for a new trial upon the point now urged is thus stated: ‘ The court erred . . . in not declaring all the law in this case necessary for the information of the jury in arriving at their verdict.’
“This is not a sufficiently specific assignment of an error urged here as being bottomed upon the giving by the court nisi of an erroneous instruction, or for the failure of the court to give any requisite instruction. [State v. Taylor, 183 S. W. l. c. 301; State v. Levy, 262 Mo. l. c. 190; State v. Sykes, 248 Mo. l. c. 712; State v. Dockery, 243 Mo. 592; State v. Wellman, 253 Mo. l. c. 316; State v. Chissell, 245 Mo. l. c. 554; State v. Horton, 247 Mo. l. c. 663.] The trial court is to be allowed the last clear chance to correct its own errors, and thereby, perhaps, save the delay and expense of an appeal.
“The above cases and many others which we might cite but follow the analogous statutory rule in civil cases, which requires motions to be specific (Sec. 1841, R. S. 1909) and.they accentuate the idea that at some stage of the trial of a criminal case, the defendant is saddled with the duty of taking the trial court measurably into his confidence.” [State v. Gifford, 186 S. W. l. c. 1060.]
*629Such a rule is not beset with hardships to the bar, because instructions are required to be written, and while they are more lengthy in most oases than necessary, they are rarely so lengthy in any case that they may not be read in four days. It is wholly different with the testimony in the case. It is usually voluminous; so that to carry it accurately in memory is impossible; it is rarely transcribed within the four days given by statute within which to file the motion for a new trial. So, in the nature of things there ought to be a difference in the holdings of this court upon the respective points.
Coming to the second point reserved above for discussioñ (which is, of course, not in this case if there is, as I urge, merit in the one discussed last above), this identical point was up in the case of State v. Evans, 267 Mo. l. c. 167 (recently before this court In Banc), but it was not therein conclusively ruled. As I stated in my concurring opinion in the Evans case, Division Two of this court and Banc as well, whenever the point reached court In Banc (State v. Barrington, 198 Mo. 23), have consistently ruled for almost forty years, that the giving of the cautionary instruction touching the testimony of defendant and his or her spouse, while sometimes criticised as useless, is not reversible error. [Kelley’s Crim. Law & Prae., p. 344; State v. Maguire, 69 Mo. 197 (decided in 1878); State v. Zorn, 71 Mo. 415; State v. Cooper, 71 Mo. 436; State v. McGinnis, 76 Mo. 326; State v. Sanders, 76 Mo. 35; State v. Wisdom, 84 Mo. l. c. 190; State v. Cook, 84 Mo. 40; State v. Miller, 93 Mo. 263; State v. Brooks, 99 Mo. 137; State v. Brown, 104 Mo. 365; State v. Morrison, 104 Mo. 638; State v. Young, 105 Mo. 634; State v. Mounce, 106 Mo. 226; State v. Ihrig, 106 Mo. 267; State v. Noeninger, 108 Mo. 166; State v. Turner, 110 Mo. 196; State v. Wells, 111 Mo. 533; State v. Renfrow, 111 Mo. 589 ; State v. Porter, 111 S. W. 529; State v. Maguire, 113 Mo. 670; State v. Fairlamb, 121 Mo. 137; State v. Pratt, 121 Mo. 566; State v. Lingle, 128 Mo. 528; State v. Taylor, 134 Mo. 109; State v. Bryant, 134 Mo. 246; State v. Napper, 141 Mo. 401; State v. Summar, 143 Mo. 220; State v. Fox, 148 Mo. 517; State *630v. Miller, 159 Mo. 113; State v. Adair, 160 Mo. 391; State v. Miller, 190 Mo. 449; State v. Dilts, 191 Mo. 665; State v. Maupin, 196 Mo. 164; State v. Barrington, 198 Mo. 23; State v. Brown, 216 Mo. 351; State v. Newcomb, 220 Mo. 54; State v. Boyer, 232 Mo. 267; State v. McDonough, 232 Mo., 219; State v. Mintz, 245 Mo. l. c. 547; State v. Shaffer, 253 Mo. 320; State v. Hyder, 258 Mo. 225, and many others which industry will uncover.]
If we are, without any1 .qualification, to hold that the giving of the instruction here complained of, is in all cases reversible error, such ruling will serve to reverse almost nine out of ten of all criminal cases pending in this court, as well as practically all of the criminal cases now in the course of appeal here. This is of course no insuperable reason why, if we are wrong, we should not get right; but for the reasons given by Judge Henry in the case of State v. Maguire, supra, and by Judge Gantt and others in the cases above cited, and by the writer in the case of State v. Shaffer, 253 Mo. 320, and in the concurring opinion in the Evans case, supra, I do not think the making of such a ruling would be to get right, but on the contrary it would be to get wrong after having been right for forty years. This contention presents no new question. It has been urged and argued over and over again. Many of our predecessors upon this bench have dealt with it, examined it, gone into it and into its history, and finally, without 'an exception, agreed'that it is not reversible error, till the qualified ruling in the Evans case, supra. When we consider the history of the matter and the great change wrought by the Act of 1877, conferring upon defendant for the first time the right to testify as a witness for himself, we are able to appreciate that the giving of this cautionary instruction was not when it began an utter heresy in the law.
Arguendo, in the Shaffer case, supra, the writer fell into what upon one view might be termed an inaccuracy, in saying that there is no cautionary provision in the statute which confers the right on a party in a civil suit tO' testify for himself. Much stress is laid upon this fact *631in the learned majority opinion in the case of State v. Evans, snpra. But'aside from the mere reproach which follows inaccuracies of statement, the above error in the Shaffer case cuts no figure whatever. I should have stated that there is no precisely similar statute in the civil practice. There is a general statute relative to witnesses which affects this matter; but this statute is different in its history, provisions and even verbiage, in the respects mentioned infra, from the one contained in our Code of Civil Procedure. The general statute affecting this matter in civil cases was passed (semble) in 1855. [E. S. 1855, p. 1576, sec. 1.] It did not then, except by somewhat remote inference, provide that the express fact of interest could be shown for the purpose of affecting credibility. [E. S. 1855, p. 1577, sec. 2.] It was not till 1865 that :t assumed its present form and provided, in physical juxtaposition to the according of competency, the present privilege in the triers of fact of diminution cf credibility for interest’s sake. [G-.. S. 1865, p. 586, sec. 1] It did not then, nor does it noto, nor has it ever said one syllable as to the competency of the spouse of a party to testify for him or her at the expense merely of the privilege of diminution of credibility by reason of the marital relation. Such spouse has never had, except where he or she acted as the agent for the other spouse, and in other specific but limited aspects, the privilege of testifying at all in the wife’s or husband’s civil case. [Sec. 5359, E. S. 1909.]
But the provision of the criminal practice removing as to the defendant the bar of incompetency as a witness, was not passed till 1877, twenty-two years later. [Laws 1877, p. 356, sec. 1.] It was amended in 1879 (E. S. 1879, sec. 1918) so as to allow the spouse of the defendant to testify if he or she chose upon the trial in behalf of such defendant. The price of this privilege of competency was from the beginning that of having interest shown in diminution of credibility. Under the provisions of the Criminal Practice Act the bar of incompetency was removed from both defendant and his spouse upon the express condition that the fact of interest in the result by *632reason of being the defendant, or the sponse of the defendant, might be shown to affect credibility. In the civil statute there was no such express provision, or price attached as the privilege of competency, till ten years after the right to testify was given. It was not in fact even then, and has not yet leen (except within the narrow statutory limits set forth, supra), so granted upon any condition, or price to the spouse in a civil case.
Notwithstanding those differences in history and verbiage, the instruction upon the weight of the evidence of the spouse, will likewise be stricken down, if the rule suggested in the Evans case be adopted in the criminal practice, along with the similar -instruction touching the evidence of the defendant. • If one goes, by all rules of reason and decision, the other must go also. If the provision of the. general statutes relative to witnesses, which was passed in 1855, .is to be construed in all cases in pari matería with the similar provision of the Criminal Practice Act, which was passed in 1877, and (‘amended (so far as the provision in question is concerned) into its present form in 1879,v then there was no real need or reason for the enaction of the provision in the Criminal Practice Act at all, and the Legislature in passing it did a vain and futile thing. The provisions of the general statute would have covered the case and at least have made the accused himself competent, without the need of any harsh construction thereof whatever.
. So, for these reasons ¡and others to be found in the learned discussions of this much-mooted point, for much more than a third of a century, and to be found in the books by the curious in the cases I cite above, I submit that the fallacy into which the learned writers of the majority opinion in the Evans case and of the concurring opinion herein fell, arises, among other things, from the fact that they fail to correctly note the differences existing between the civil and the criminal practice.
Summing up briefly at the risk of repetition, there is no statute in the civil practice which requires the trial court to instruct on all of the law of the case; there is such a statute in the criminal practice which makes it *633obligatory upon the trial court so to instruct. Then since a jury of laymen must get the law from some source, they must either get it in the statute-ordained way, from the court by instructions, or they must carry the Revised Statutes into their jury room. But this reason was dealt with in the Maguire case and in the Shaffer case, and in-numerous others, so I need not again belabor it.
Another slight difference is that in civil cases where comment of this kind has, I concede, been held reversible, both parties ordinarily (always, either against a party, or his agent, or against a joint tortfeasor) testify for themselves against the adverse party, unless one be dead or insane, in which case the other is wholly disqualified. So, comment in an instruction upon the weight to be given to their testimony, respectively, would ordinarily be not only unavailing, but wholly frivolous and inept. In a criminal case the accused swears against a dumb entity — the State — which itself cannot testify either in person or by agent. That these latter reasons have no particular weight, unless there exist the differences urged as between the civil and criminal statutes, may be conceded. But if the history, language and context do combine to show a legislative intent in the one case, which is not to be found in the other, these reasons may contribute logically to explain in part the considerations upon which that difference is bottomed.
'Much was said by learned counsel for appellant upon argument in an impassioned outburst of oratory, touching the deprivation of a citizen of his liberty; but if that citizen be by the facts shown in the evidence, conclusively proven to be guilty of a most bloody, brutal and inexcusable murder, he ought not to be allowed any fairer trial than many hundreds of others have had who have gone this way before him, and have had applied to them the rule for the abolition of which he now contends.
For the above reasons I most respectfully dissent from the conclusion reached in this case, as well as from the rules upon which that conclusion is bottomed.
Williams, J., concurs in these views.